Citation Nr: 0829242	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  01-05 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a nose disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel



INTRODUCTION

The veteran had active service from August 1959 to August 
1961.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In September 2003, April 2006 and July 2007 the Board 
remanded the case for further evidentiary development.


FINDINGS OF FACT

1.  A nose disability was not manifest in service and is not 
otherwise related to service.  

2.  A neck disability was not manifest in service and is not 
otherwise related to service.  

3.  A back disability was not manifest in service and is not 
otherwise related to service.  


CONCLUSIONS OF LAW

1.  A nose disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  A neck disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

3.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claim.  In a VCAA letter of December 2002 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claims.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf.  

The Board notes that the VCAA notice did not predate the 
rating decision.  However, the VCAA was not in effect at the 
time of the rating decision.  Obviously, the RO could not 
provide notice of a regulation not yet in existence.  
Furthermore, the Board notes that the veteran was afforded 
the opportunity to submit additional evidence an opportunity 
of which he availed himself, and a Supplemental Statement of 
the Case was issued after the evidence was submitted.  
Therefore, the veteran was afforded due process.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, notice was not provided until January 
2007.  However, the untimely notice did not create any unfair 
prejudice because the preponderance of the evidence is 
against the claims for service connection.  Indeed, for this 
reason, any questions as to the appropriate disability rating 
or effective date to be assigned are moot.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes providing an examination when 
necessary.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The veteran has not been afforded a VA examination for his 
claim for service connection for a neck, nose and back 
disability because the evidence is adequate to address the 
appeal.  Under the facts of this case, the Board has no duty 
to provide a VA examination or obtain a medical opinion.  
There is no competent evidence of an injury in service or of 
a nexus to service.  The Board has carefully considered the 
Court's language in Mclendon that the threshold for showing 
this association is a low one.  However, there is a 
threshold.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In this case, 
available service medical records, outpatient treatment 
records and private medical treatment records have been 
obtained.  The Board notes that the RO made several requests 
to obtain records from the National Personnel Records Center 
(NPRC) to include Surgeon General's Office records and Sick 
Reports, in attempts to corroborate the veteran's claims of 
injuries in service.  However, no records were located.  The 
Court has held that in cases where records once in the hands 
of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The following analysis has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303 (2007).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service medical treatment records are completely silent for 
any injuries of the neck, nose or back, and any complaints 
associated with the neck, nose or back.  A separation 
physical of July 1961 notes the veteran's nose, neck and 
spine as normal.  In the accompanying Report of Medical 
History the veteran denied any ear, nose or throat, or joint 
problems. 

A physical for retention in the Ready Reserves dated in 
September 1963 shows the veteran's nose, neck and spine as 
normal.  In the accompanying Report of Medical History the 
veteran denied any ear, nose or throat, or joint problems.

Private medical treatment records of May 1983 show that the 
veteran reported neck pain due to head trauma in a motor 
vehicle lid injury while in the military.  The onset of this 
episode was April 28, 1983.  A July 1998 letter from the 
veteran's private physical, Dr. L.T.P., notes diagnoses of 
scoliosis of the spine with radicular neuralgia.  

VA outpatient treatment records of June 1998 show that the 
veteran has been diagnosed with sinusitis.  In June 2000 
cervical spinal stenosis was noted in the problems list.  

An undated lay statement from M.M. who worked with the 
veteran after service states that he noticed the veteran had 
problems with his neck and back and that the veteran had told 
him he injured his neck and back in his tour of duty in 
Korea.

A February 2001 lay statement from J.L.B. who served with the 
veteran in Korea states that while serving in Korea in 1960 
and 1961 the veteran injured his back while helping put up a 
large tent while on maneuvers and that the veteran had to 
just lay around for several days as a result of the injury.  
He further stated that he witnessed the veteran injuring his 
neck and nose when someone left the hatch on an army 
personnel carrier open and not latched and the lid shut on 
the veteran's head breaking his nose and injuring his neck.  

A February 2001 lay statement from a veteran's former 
employer, J.C., states that he knows the veteran injured his 
back in service and he saw the veteran have problems with his 
back while working after discharge.  

After a careful review of the evidence of record the Board 
finds that the evidence is against a finding of service 
connection for a neck, nose and back disability.

At the outset, the Board notes that the veteran has been 
diagnosed with disabilities of the neck (cervical spinal 
stenosis), nose (sinusitis), and back (scoliosis).  
Therefore, the only remaining question is whether there is a 
nexus to service.  

Service medical treatment records are completely silent for 
any injuries of the neck, nose or back, or any complaints 
related to the neck, nose or back.  A separation physical 
noted the veteran's nose, neck and spine as normal.  In the 
Report of Medical History he denied any injuries or problems 
with the nose, or joints, and he denied any illnesses or 
injuries not otherwise noted.  In a physical for retention in 
the Ready Reserves in September 1963, the veteran's nose, 
neck and spine were noted to be normal.  In the accompanying 
Report of Medical History the veteran once again denied any 
injuries or problems with the nose, or joints, and he denied 
any illnesses or injuries not otherwise noted.

The post-service evidence does not reference any nose, neck 
or back problems until 1983.  At that time, the veteran 
sought treatment for neck pain.  He reported a history of a 
head injury involving a military motor vehicle lid.  However, 
the onset had occurred in April 1983.  In June 1998 he was 
diagnosed with sinusitis and in July he was diagnosed with 
scoliosis of the spine.  None of the records mention an 
injury to the nose or back in service.  Cervical spine 
stenosis was first noted in June 2000.

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for a disability of the neck, nose and back.  An 
injury of the nose, neck or back is not shown in service.  
Rather, when examined for separation and again in 1963, the 
spine, neck and nose were normal and he denied pertinent 
history.  Additionally, competent evidence has not been 
presented attributing any currently shown abnormal pathology 
of the neck, nose or back to service.  The Board concludes 
that the normal service findings and his contemporaneous 
denial of pertinent history is far more probative as to onset 
or origin of the claimed disabilities.  

The Board also finds that any assertion of continuity of 
symptomatology since service is not credible.  See 38 C.F.R. 
3.303.  The Board accepts that symptoms, not treatment, are 
the essence of any evidence of continuity of symptomatology; 
however, in a merits context, the lack of evidence of 
treatment may bear on the credibility of an appellant's 
assertions.  Savage v. Gober, 10 Vet.App. 488 (1997).  Here, 
there is a decades gap between service and post-service 
complaints of the nose, neck and back.  Moreover, the Board 
notes that at separation the veteran denied any injuries to 
the nose, neck or back and these were found to be normal.  
Two years after separation, an examination for retention in 
the Ready Reserves shows the veteran's nose, neck and back to 
be normal.  Once again, the veteran denied any injuries to 
the nose, neck or back.  The Board concludes that his denials 
and the normal findings are far more probative as to either 
chronicity or continuity.  The Board acknowledges that the 
veteran has submitted lay statements which state that the 
veteran injured his back in service.  However, the statements 
of M.M. and J.C. simply restate the veteran's accounts of an 
injury in service and are not based on personal observations 
or knowledge.  Therefore, the Board finds them unreliable to 
substantiate an injury in service.  Another statement from 
J.L.B., a fellow servicemember, notes that he knows the 
veteran injured his back in service and had to lay around for 
several days, and that he injured his nose and neck when the 
hatch of a vehicle fell on his head.  However, he did not 
state in the letter that the witnessed the injury, simply 
that he knows the veteran injured himself.  As the letter 
does not state how he knows of the claimed injuries, the 
Board finds it unreliable.  Moreover, the Board notes that 
service medical records are completely silent for any 
injuries to the nose, neck or back.  Furthermore, extensive 
searches have been conducted for any records including 
Surgeon General Office records and Sick Reports for the time 
period of the claimed injuries, and all searches have been 
negative for any records of any injuries.  Absent a relative 
balance of the evidence, the evidence is not in equipoise and 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert supra.

In conclusion, the preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  The most 
probative evidence establishes that the nose, neck and spine 
were normal at separation and again two years later.  
Furthermore, the veteran's denial of pertinent history at 
such times is far more probative than the remote lay 
assertions.




ORDER

Service connection for a neck disability is denied.

Service connection for a nose disability is denied.

Service connection for a back disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


